         Case 1:18-cv-03988-RWS Document 35 Filed 02/11/19 Page 1 of 2




                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

–––––––––––––––––––––––––––––––––––––––––
 RLP VENTURES LLC.                        )
                                          )
                     Plaintiff,           )
                                          )
       v.                                 )
                                          )            Civ. No. 1:18-cv-03988
 ALL HANDS INSTRUCTION NFP                )
                                          )
                     Defendant,           )
                                          )
–––––––––––––––––––––––––––––––––––––––––

 ALL HANDS INSTRUCTION’S NOTICE OF DECISION AND ORDER IN RELATED
         CASE AT THE TRADEMARK TRIAL AND APPEAL BOARD

       On May 3, 2018, a Complaint was filed in the above-captioned case. D.I. 1. On July 30,

2018, in lieu of an answer, Defendant All Hands Instruction NFP (“All Hands”) filed a Motion to

Dismiss or Transfer Venue. D.I. 12.

       On September 11, 2018, Plaintiff RLP Ventures LLC (“Plaintiff” or “RLP”) brought a

cancellation proceeding in the Trademark Trial and Appeal Board (“TTAB”). Cancellation No.

92069562, 1 TTABVUE.

       On September 12, 2018, Plaintiff filed a Motion to Stay the above-captioned case

pending the TTAB Cancellation Proceeding. D.I. 20. On October 3, 2018, this Court heard Oral

Argument regarding both All Hands’ Motion to Dismiss and Plaintiff’s Motion to Stay. Neither

motion has been decided at this time.

       On October 31, 2018, All Hands filed a Motion to Dismiss the TTAB Cancellation

Proceeding. 4 TTABVUE. On February 7, 2019, the TTAB sua sponte suspended the

Cancellation Proceeding pending final disposition of the civil action between the parties. 8
         Case 1:18-cv-03988-RWS Document 35 Filed 02/11/19 Page 2 of 2




TTABVUE, 4. In its Order, the TTAB deferred decision on All Hands’ Motion to Dismiss the

TTAB Cancellation Proceeding, noting that while the district court action may not fully or

necessarily dispose of the claims before the TTAB, the civil proceeding “may have a bearing” on

the TTAB action. Id. at 3. A copy of the TTAB’s February 7, 2019 Order Suspending the

TTAB Cancellation Proceeding is attached herein as Exhibit A.




Date: February 11, 2019                     Respectfully submitted,
                                            /s/ Kevin J. Post____________
                                            Kevin J. Post
                                            ROPES & GRAY LLP
                                            1211 Avenue of the Americas
                                            New York, NY 10036
                                            (212) 596-9000
                                            Attorneys for Defendant
                                            All Hands Instruction NFP




                                              -2-
